DETAILED ACTION

Response to Arguments
Applicant’s remarks on pages 7 – 12 been fully considered and are persuasive in view of the examiner’s amendments presented below.  The rejection is withdrawn in view of the amendments and the claims as agreed to in the examiner’s amendment stand allowed for the reasons noted herein.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided under 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in an interview with applicant's representative, Charles Ho on 03 August 2022.


The Claims are Amended as Follows 



Claim 1:
A handheld three-dimensional ultrasound imaging system, comprising a handheld ultrasound probe, used for scanning and obtaining an ultrasound image;
a display, control and processing terminal connected to the handheld ultrasound probe wired or wirelessly;
further comprising:
a handheld three-dimensional spatial positioning system, connected to the handheld ultrasound probe, moving with movement of the handheld ultrasound probe, connected to the display, a control and processing terminal wired or wirelessly connected to the handheld three-dimensional spatial positioning system and used for generating a three-dimensional position and angle information of the handheld ultrasound probe according to a positioning reference device adapted to be arranged on a part to be tested, wherein the positioning reference device comprises a localization pattern;
and wherein the handheld three-dimensional spatial positioning system obtains a moving distance and a rotation angle of the handheld ultrasound probe according to a material interference of the localization pattern with the ultrasonic signal; 
a display, control and processing terminal are configured to extract information of the localization pattern from the ultrasound image as positioning information;
and wherein the display, control and processing terminal are configured to restore the ultrasound image to a state without interference from the localization pattern, and further configured to perform 3D image reconstruction and display of the ultrasound image. 


Claim 6  

The handheld three-dimensional ultrasound imaging system according to claim 1, further comprising a cloud database communicatively connected to the display, control and processing terminal and configured to process the ultrasound image to obtain three-dimensional position and angle information through a wireless or wired transmission device, and further configured to return data processing results to the display, control and processing terminal.

Claim 14 (Cancelled)

Claim 15 (Cancelled)



Reasons for Allowance
The prior art made of record, considered individually or in combination, does not teach or render obvious the claims as amended, when the claims are taken as a whole.
The best prior art is still that made of record, Pandey.  Regarding claim 1, Pandey teaches a handheld three-dimensional ultrasound imaging system,  a handheld three-dimensional spatial positioning system , and a localization pattern for determining the location and angle of the probe.
However, Pandey does not teach handheld three-dimensional spatial positioning system obtains a moving distance and a rotation angle of the handheld ultrasound probe according to a material interference of the localization pattern with the ultrasonic signal nor restoring the ultrasound image to a state without interference from the localization pattern, and perform 3D image reconstruction of the ultrasound image and display.
For the aforementioned reasons, claim 1, as amended above, and the claims depending therefrom, are found allowable. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571) 272-1041.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793